DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a second coolant flows along the second cooling circuit and extracts heat form the first coolant at a second portion of the first cooling circuit formed within a body of the molding tool” (see claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, it is unclear what exactly the metes-and-bounds of the limitation “a second coolant flows along the second cooling circuit and extracts heat from the first coolant at a second portion of the first cooling circuit formed within a body of the molding tool” is as there is no guidance in regards to the required structure for this limitation. For the purposes of examination, the Examiner will be treating any two cooing circuits in the same molding tool capable of accomplishing this limitation.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bochiechio et al. (US 2013/0025816; hereinafter "Bochiechio").
Regarding claim 1, Bochiechio teaches a molding tool (combination of die elements 54, 56, see Figs. 1-3; [0027]) comprising a cooling system (cooling system 104, see Figs. 1-3; [0027]) in which a coolant flows along having a fluid channel formed within a body of the molding tool (fluid channel is inherently in at least one of the die elements 54, 56; [0027]), wherein the cooling system is arranged so that a coolant that comprises a liquid phase metal (see [0027]) flows along the fluid channel.
Regarding the functional language (e.g., in which a coolant flows along, flows along the fluid channel), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bochiechio (US 2013/0025816).
Regarding claim 4, Bochiechio teaches the molding tool of claim 1, further comprising:

Bochiechio inherently teaches a single fluid channel (see [0027]), but is silent to wherein the fluid channel is one of a plurality of fluid channels formed within the body of the molding tool. However, the plurality of fluid channels is merely a duplication of the singular fluid channel, and the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04(VI)(B).
Applicant should note that the limitations drawn to and associated with a runner (e.g., a runner that interconnects the mold cavity with a molding material source when the molding tool is installed in a molding machine, and is the closest of the fluid channels to the runner) are not further limiting to the structure of the molding tool itself as the runner is not directly part of the molding tool’s structure.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bochiechio as applied to claim 1 above, and further in view of Bochiechio et al. (US 2016/0038999; hereinafter “Bochiechio ‘99”).
Regarding claim 2, Bochiechio is silent to wherein the liquid phase metal includes a eutectic alloy comprising a plurality of different metallic elements.
Bochiechio ’99 teaches liquid metal cooling of a plunger sleeve using a variety of liquid metals including a eutectic alloy comprising a plurality of different metallic 
In view of Bochiechio ‘99’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the molding tool of Bochiechio to include wherein the liquid phase metal includes a eutectic alloy comprising a plurality of different metallic elements, as taught by Bochiechio ’99, because the use of liquid metal coolant, such as a eutectic alloy comprising a plurality of different metallic elements, provides increased heat transfer capabilities as compared to non-metal liquid coolants. 

Regarding claim 3, Bochiechio is silent to wherein the liquid phase metal comprises gallium.
Bochiechio ’99 teaches liquid metal cooling of a plunger sleeve using a variety of liquid metals including a gallium-based alloy (see [0030]). The use of liquid metal coolant provides increased heat transfer capabilities as compared to non-metal liquid coolants (see [0030]).
In view of Bochiechio ‘99’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the molding tool of Bochiechio to include wherein the liquid phase metal comprises gallium, as taught by Bochiechio ’99, because the use of liquid metal coolant, such as a metal which comprises gallium, provides increased heat transfer capabilities as compared to non-metal liquid coolants.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2005/0092457), in view of Bochiechio (US 2013/0025816) and Bochiechio ’99 (US 2016/0038999).
Regarding claim 10, Park teaches a molding tool (combination of upper mold 1, side mold 3, and lower mold 5, see Fig. 1; [0020]) comprising a cooling system comprising having a first cooling circuit and a second cooling circuit distinct from the first cooling circuit (first cooling circuit equated to cool air passage AL2 and second cooling circuit equated to coolant passage WL, see [0013] and [0022]-[0024]), wherein each cooling circuit contains a different coolant (first cooling circuit uses air, while second cooling passage uses a liquid coolant, see [0014] and [0022]-[0024]).
Park is silent to wherein at least one of the coolants has a thermal conductivity of 1.0 W/m-K or greater.
Bochiechio teaches a molding tool (combination of die elements 54, 56, see Figs. 1-3; [0027]) comprising a cooling system (cooling system 104, see Figs. 1-3; [0027]) in which a coolant flows along having a fluid channel formed within a body of the molding tool (fluid channel is inherently in at least one of the die elements 54, 56; [0027]), wherein the cooling system is arranged so that a coolant that comprises a liquid phase metal (see [0027]) flows along the fluid channel. Bochiechio ’99 teaches liquid metal cooling of a plunger sleeve using a variety of liquid metals wherein at least one of the metals has a thermal conductivity of 1.0 W/m-k or greater (see [0030]). The use of liquid metal coolant provides increased heat transfer capabilities as compared to non-metal liquid coolants (see [0030]).


Regarding claim 11, the combination of Park, Bochiechio, and Bochiechio ’99 teaches wherein at least one of the different coolants includes a eutectic alloy comprising a plurality of different metallic elements (Bochiechio ’99: see [0030]).

Regarding claim 12, the combination of Park, Bochiechio, and Bochiechio ’99 teaches wherein at least one of the different coolants comprises gallium (Bochiechio ’99: see [0030]).

Regarding claim 13, the combination of Park, Bochiechio, and Bochiechio ’99 teaches the molding tool of claim 10, further comprising:
first and second tool portions (any two of upper mold 1, side mold 3, and lower mold 5, see Fig. 1; [0020]) that at least partly define a mold cavity (cavity 7, see Fig. 1; [0020]) when the molding tool is in a closed condition (see Fig. 1).
Applicant should note that the limitations drawn to and associated with a runner (e.g., a runner that interconnects the mold cavity with a molding material source when the molding tool is installed in a molding machine, wherein the coolant contained by the 

Regarding claim 14, the combination of Park, Bochiechio, and Bochiechio ’99 teaches a first coolant in the first cooling circuit (air in cooling passage AL2, see Fig. 1; [0022]), a mold cavity (cavity 7, see Fig. 1) of the molding tool (see Fig. 1) at a first portion of the first cooling circuit (top side of AL2, see Fig. 1), and
a second coolant in the second cooling circuit (liquid coolant in the second cooling circuit WL, see Fig. 1; [0022]-[0024]) at a second portion of the first cooling circuit (bottom side of AL2 closest to WL, see Fig. 1) formed within a body of the molding tool (see Fig. 1).
Regarding the functional language (e.g., wherein a first coolant flows along the first cooling circuit and extracts heat from a molding material in a mold cavity, a second coolant flows along the second cooling circuit and extracts heat from the first coolant), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is .

Allowable Subject Matter
Claims 5-9, 15, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5: The prior art, either taken alone or in combination, fails to teach:
wherein the fluid channel is part of a cooling circuit along which the coolant that comprises the liquid phase metal flows through a heat extraction zone and a heat sink region, the coolant extracts heat from a molding material in a mold cavity of the molding tool in the heat extraction zone and heat is transferred from the coolant to the body of the molding tool in the heat sink region, the heat sink region being formed within the body of the molding tool.

Claim 6: The prior art, either taken alone or in combination, fails to teach:
a self-contained cooling circuit comprising a pump, the fluid channel, and the coolant that comprises the liquid phase metal, the cooling circuit being integrated with the body of the molding tool so that the cooling circuit remains part of the molding tool 

Claims 7-9: Depend directly from claim 6.

Claim 15: The prior art, either taken alone or in combination, fails to teach:
wherein at least one of the cooling circuits is a self-contained cooling circuit comprising a pump, a fluid channel, and a liquid phase metal coolant, the self-contained cooling circuit being integrated with a body of the molding tool and remaining part of the molding tool when the molding tool is installed in a molding machine and when the molding tool is uninstalled from the molding machine.

Claim 16: Depends directly from claim 15.

Claim 17: The prior art, either taken alone or in combination, fails to teach:
transferring heat from the coolant to the body of the molding tool in a heat sink region.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735  
24 March 2022                                                                                                                                                                                                      



/KEVIN P KERNS/Primary Examiner, Art Unit 1735